/wmE\
yTIN CLERKS OFFICE X                                              This opinion was
'pjppFMPeoigCT.SIXtECFVaA^^                                        filed for record
     DATE       ' 1 4"
                     '
                                                               ^
        CHIEF                                                  Susan L. Carlson
                                                              Supreme Court Clerk




       IN THE SUPREME COURT OF THE STATE OF WASHINGTON

 CERTIFICATION FROM THE UNITED
 STATES DISTRICT COURT FOR THE
 WESTERN DISTRICT OF
 WASHINGTON                                          No. 96817-9
                       IN


 CHONG and MARILYN YIM,KELLY
 LYLES,EILEEN,LLC, and RENTAL
 HOUSING ASSOCIATION OF                              En Banc
 WASHINGTON,

                       Plaintiffs,
        V.



  CITY OF SEATTLE,                                   Filed:         1 4

                       Defendant.



        YU,J.— This case concerns the facial constitutionality of Seattle's Fair

 Chance Housing Ordinance, which provides in relevant part that it is an unfair

 practice for landlords and tenant screening services to "[r]equire disclosure, inquire

 about, or take an adverse action against a prospective occupant, a tenant, or a
Yim et al. v. City ofSeattle, No. 96817-9


member of their household, based on any arrest record, conviction record, or

criminal history," subject to certain exceptions. SEATTLE MUNICIPAL CODE(SMC)

14.09.025(A)(2). The plaintiffs claim that on its face, this provision violates their

state constitutional right to substantive due process and their federal constitutional

rights to free speech and substantive due process. WASH. CONST, art. I, § 3; U.S.

Const, amends. I, V, XIV.

       The merits of the plaintiffs' claims are not before us. Instead, we have been

certified three questions by the federal district court regarding the standard that

applies to the plaintiffs' state substantive due process claim:(1)"What is the

proper standard to analyze a substantive due process claim under the Washington

Constitution?"(2)"Is the same standard applied to substantive due process claims

involving land use regulations?" and (3)"What standard should be applied to

Seattle Municipal Code [chapter] 14.09 ('Fair Chance Housing Ordinance')?"

Order, No. C18-0736-JCC, at 2-3(W.D. Wash. Feb. 5, 2019).

       This court has not previously adopted heightened standards for substantive

due process challenges to laws regulating the use of property as a matter of

independent state law, and we are not asked to do so in this case. Therefore, we

answer the district court's questions as follows: Unless and until this court adopts

heightened protections as a matter of independent state law, state substantive due

process claims are subject to the same standards as federal substantive due process
Yim etal. v. City ofSeattle, No. 96817-9


claims. The same is true of state substantive due process claims involving land use

regulations and other laws regulating the use of property. Therefore, the standard

applicable to the plaintiffs' state substantive due process challenge to the Fair

Chance Housing Ordinance is rational basis review.

                 FACTUAL AND PROCEDURAL BACKGROUND


       In 2014, the mayor of Seattle and the Seattle City Council convened an

advisory committee "to evaluate potential strategies to make Seattle more

affordable, equitable, and inclusive." Doc. 33-12, at 59 (Stipulated R.). The

committee recommended "a multi-pronged approach of bold and innovative

solutions to address Seattle's housing affordability crisis," particularly as related to

"baiTiers to housing faced by people with criminal records." Id. at 59-60. Based

on the committee's report and its own findings, the Seattle City Council enacted

the Fair Chance Housing Ordinance, chapter 14.09 SMC.

       Several Seattle landlords and the Rental Housing Association of Washington

(which provides tenant screening services) challenged the ordinance's facial

constitutionality in King County Superior Court. Their challenge focuses on SMC

14.09.025(A)(2), which makes it an unfair practice for landlords and tenant

screening services to "[rjequire disclosure, inquire about, or take an adverse action

against a prospective occupant, a tenant, or a member of their household, based on

any arrest record, conviction record, or criminal history," subject to certain
Yim et al. v. City ofSeattle, No. 96817-9


exceptions. The plaintiffs claim that this provision facially violates their federal

free speech rights and their state and federal substantive due process rights.

        Defendant city of Seattle (City) removed the case to federal district court,

and the parties filed cross motions for summary judgment based on stipulated facts

and a stipulated record. The district court has not yet ruled on the summary

judgment motions because the parties dispute the standard of review that applies to

the plaintiffs' state substantive due process claim. The plaintiffs contend that the

Fair Chance Housing Ordinance deprives property owners of"a fundamental

property interest" and is therefore subject to heightened scrutiny. Doc. 23, at 21.

The City contends that rational basis review applies.

        The district court noted that another pending case involving a different

Seattle ordinance, Chong Yim v. City ofSeattle, No. 95813-1 (Wash. Nov. 14,

2019){Yim I), raises a similar dispute regarding the standard that applies to state

substantive due process claims in Washington. Therefore,"wary about applying a

potentially inaccurate standard under state law," the district stayed this case and

certified to us three questions regarding the applicable standard of review. Order

at 2.


                                            ISSUES


        A.    "What is the proper standard to analyze a substantive due process

claim under the Washington Constitution?" Id.
Yim et al. v. City ofSeattle, No. 96817-9


       B.     "Is the same standard applied to substantive due process claims

involving land use regulations?" Id.

       C.     "What standard should be applied to Seattle Municipal Code

[chapter] 14.09 ('Fair Chance Housing Ordinance')?" Id. at 3.

                                            ANALYSIS


       Article I, section 3 ofthe Washington State Constitution provides,"No

person shall be deprived of life, liberty, or property, without due process of law."

Our state due process protection against "the arbitrary exercise of the powers of

government" has both procedural and substantive components. State v. Cater's

Motor Freight Sys., Inc., 27 Wash. 2d 661, 667, 179 P.2d 496 (1947). The procedural

component provides that "[wjhen a state seeks to deprive a person of a protected

interest," the person must "receive notice of the deprivation and an opportunity to

be heard to guard against erroneous deprivation." Amunrudv. Bd. ofAppeals, 158
Wash. 2d 208, 216, 143 P.3d 571 (2006). Meanwhile, the substantive component of

due process "protects against arbitrary and capricious government action even

when the decision to take action is pursuant to constitutionally adequate

procedures." Id. at 218-19. This case concerns only the substantive component.

      In a substantive due process claim, courts scrutinize the challenged law

according to "a means-ends test" to determine if"a regulation of private property is

effective in achieving some legitimate public purpose." Lingle v. Chevron U.S.A.
Yim et al. v. City ofSeattle, No. 96817-9


Inc., 544 U.S. 528, 542, 125 S. Ct. 2074, 161 L. Ed. 2d 876(2005)(emphasis

omitted). The level of scrutiny to be applied depends on "the nature of the right

involved." Amunrud, 158 Wash. 2d at 219. "State interference with a fundamental

right is subject to strict scrutiny," which "requires that the infringement is narrowly

tailored to serve a compelling state interest." Id. at 220. Meanwhile,"[wjhen state

action does not affect a fundamental right, the proper standard of review is rational

basis," which requires only that "the challenged law must be rationally related to a

legitimate state interest." Id. at 222.

       The plaintiffs characterize the right involved here as a "fundamental

property interest[ ]," specifically, "the right of each residential landlord to rent her

property to a person of her own choice." Pis.' Resp. Br. at 15-16. They do not

contend that this right requires the application of strict scrutiny, but they do not

concede that rational basis review applies either. Instead, the plaintiffs argue that

there is a third type of review, which applies in substantive due process challenges

to laws restricting "fundamental property rights" or "traditional 'old property'

rights." Id. at 15 n.6. This third type of review, the plaintiffs contend, is "some

form of intermediate scrutiny," which exceeds rational basis review by requiring

that laws regulating the use of property must either substantially advance a

government interest (the "substantially advances test") or not be unduly oppressive

on the property owner (the "unduly oppressive test"). Id. at 39.
Yim et al. v. City ofSeattle, No. 96817-9


       The level of scrutiny that applies to the plaintiffs' state substantive due

process claim is a constitutional question that we decide as a matter oflaw.

Amunrud, 158 Wash. 2d at 215. We hold that rational basis review applies, and we

clarify that the cases cited by the plaintiffs can no longer be interpreted as

requiring heightened scrutiny because their "legal underpinnings" have

"disappeared." W.G. Clark Constr. Co. v. Pac. Nw. Reg'I Council ofCarpenters,

180 Wash. 2d 54, 66, 322 P.3d 1207 (2014).

A.     In answer to the first two certified questions, independent state law does not
       require heightened scrutiny in article I, section 3 substantive due process
       challenges to laws regulating the use of property

       "[T]he protection of the fundamental rights of Washington citizens was

intended to be and remains a separate and important function of our state

constitution and courts that is closely associated with our sovereignty." State v.

Coe, 101 Wash. 2d 364, 374, 679 P.2d 353 (1984). Therefore, this court has a duty to

recognize heightened constitutional protections as a matter of independent state

law in appropriate cases. O'Day v. King County, 109 Wash. 2d 796, 801-02, 749

P.2d 142(1988). Nevertheless, "[t]his court traditionally has practiced great

restraint in expanding state due process beyond federal perimeters." Rozner v. City

ofBellevue, 116 Wash. 2d 342, 351, 804 P.2d 24(1991). Accordingly, we have never

before required heightened scrutiny in substantive due process challenges to laws
Yim et al. v. City ofSeattle, No. 96817-9


regulating the use of property as a matter of independent state law. In light of the

arguments presented in this case, we decline to do so now.

       We recognize that in a number of cases, this court has recited the "unduly

oppressive" test, which appears to exceed rational basis review by asking

"(1) whether the regulation is aimed at achieving a legitimate public purpose;

(2) whether it uses means that are reasonably necessary to achieve that purpose;

and (3) whether it is unduly oppressive on the landowner." Presbytery ofSeattle v.

King County, 114 Wash. 2d 320, 330, 787 P.2d 907(1990); see also, e.g.. Tiffany

Family Tr. Corp. v. City ofKent, 155 Wash. 2d 225, 238, 119 P.3d 325 (2005); Orion

Corp. V. State, 109 Wash. 2d 621, 651, 747 P.2d 1062(1987). We have never

explicitly rejected the "unduly oppressive" test, although we have noted that it "has

limited applicability even in land use cases." Amunrud, 158 Wash. 2d at 226 n.5. We

have also occasionally suggested that a "substantial relation" test applies and that

this test requires heightened scrutiny by asking whether police power regulations

bear a '"real or substantial relation'"(as opposed to a merely rational relation) to

legitimate government purposes. Biggers v. City ofBainhridge Island, 162 Wash. 2d
683, 694, 169 P.3d 14(2007)(plurality opinion)(quoting State ex rel. Brislawn v.

Meath, 84 Wash. 302, 313, 147 P. 11 (1915)); see also, e.g.. Remington Arms Co.

V. Skaggs, 55 Wash. 2d 1, 5-6, 345 P.2d 1085 (1959).
Yim et al. v. City ofSeattle, No. 96817-9


       However,this precedent is based on opinions of the United States Supreme

Court, not on independent state law. Hugh D. Spitzer, Municipal Police Power in

Washington State, 75 WASH.L. Rev. 495, 513-15 (2000). The "unduly

oppressive" test is derived from an 1894 opinion, Lawton v. Steele:

       To justify the State in thus interposing its authority in behalf of the
       public, it must appear, first, that the interests of the public generally,
       as distinguished from those of a particular class, require such
       interference; and, second, that the means are reasonably necessary for
       the accomplishment of the purpose, and not unduly oppressive upon
       individuals.


152 U.S. 133, 137, 14 S. Ct. 499, 38 L. Ed. 385 (1894);              also Goldblattv. Town

ofHempstead, 369 U.S. 590, 594-95, 82 S. Ct. 987, 8 L. Ed. 2d 130 (1962).

Meanwhile, the "substantial relation" test is derived from an 1887 opinion, Mugler

V. Kansas'.


       If, therefore, a statute purporting to have been enacted to protect the
       public health, the public morals, or the public safety, has no real or
       substantial relation to those objects, or is a palpable invasion of rights
       secured by the fundamental law, it is the duty of the courts to so
       adjudge, and thereby give effect to the Constitution.

123 U.S. 623, 661, 8 S. Ct. 273, 31 L. Ed. 205 (1887). We have never held that

any form of heightened scrutiny is independently required by article I, section 3 of

the Washington State Constitution, and the parties do not ask us to do so now.'


      'Two amici in Yim I appear to argue that article I, section 3 does provide enhanced
substantive protections beyond those guaranteed by the federal due process clauses. See Br. of
Amicus Curiae Goldwater Inst. {Yim I) at 5; Br. of Amicus Curiae Rental Hons. Ass'n of Wash.
{Yim I) at 13. However, neither filed an amicus brief in this case and neither provides a
principled basis on which to recognize enhanced protections as a matter of independent state law.
Yim et al. v. City ofSeattle, No. 96817-9


       Because the heightened scrutiny apparently required by some of our

precedent derives from federal law, we need not consider whether such heightened

scrutiny is "incorrect and harmful." W.G. Clark, 180 Wash. 2d at 66. Instead, we

may consider whether the federal "legal underpinnings of our precedent have

changed or disappeared altogether." Id. As discussed below, the federal legal

underpinnings of our precedent have disappeared because the United States

Supreme Court requires only rational basis review in substantive due process

challenges to laws regulating the use of property. In the absence of a Gunwalf

analysis or any other principled basis for departing from federal law, we decline to

do so at this time.


       The district court's first two certified questions are "What is the proper

standard to analyze a substantive due process claim under the Washington

Constitution?" and "Is the same standard applied to substantive due process claims

involving land use regulations?" Order at 2. We answer that unless and until this

court adopts a heightened standard as a matter of independent state law, article I,

section 3 substantive due process claims are subject to the same standards as

federal substantive due process claims. The same is true for substantive due

process claims involving land use regulations. Our precedent suggesting otherwise




       ■ State V. Gunwall, 106 Wash. 2d 54, 720 P.2d 808 (1986).


                                             10
Yim et al. v. City ofSeattle, No. 96817-9


can no longer be interpreted as requiring a heightened standard of review as a

matter of independent state law.^

B.     In answer to the third certified question, we hold that rational basis review
       applies to the plaintiffs' state substantive due process challenge to the Fair
       Chance Housing Ordinance

       Because the plaintiffs do not advance an independent state law argument, the

parties' primary dispute is the minimum level of scrutiny required by the federal

due process clauses. Although this issue is arguably not a question of"local law,"

ROW 2.60.020, we exercise our discretion to address it because it is necessary to

provide complete answers to the certified questions in this case. See Broad v.

Mannesmann Anlagenbau, AG, 141 Wash. 2d 670, 676, 10 P.3d 371 (2000). The

plaintiffs contend that federal substantive due process law requires heightened

scrutiny oflaws regulating the use of property and that it does so because

"fundamental attribute[s] of property" are recognized as "fundamental right[s]

subject to heightened scrutiny" for substantive due process purposes. Pis.' Resp.

Br. at 31. Therefore, the plaintiffs reason, their state substantive due process

challenge to the Fair Chance Housing Ordinance cannot be subject to deferential

rational basis review.



       ^ Attached as an appendix is a list of this court's precedent that can no longer be
interpreted as requiring a heightened standard of review. We caution that this list is not
exclusive and that any holding by this court or the Court of Appeals that heightened scrutiny is
required in state substantive due process challenges to laws regulating the use of property is no
longer good law. We express no opinion as to whether the outcome of any particular case would
have been different had it explicitly applied rational basis review.


                                                 11
Yim et al. v. City ofSeattle, No. 96817-9


       We disagree. As a matter of current federal law, the "unduly oppressive"

and "substantial relation" tests are not interpreted as requiring heightened scrutiny,

and the "substantially advances" test has been explicitly rejected. Instead, a law

regulating the use of property violates substantive due process only if it "fails to

serve any legitimate governmental objective," making it "arbitrary or irrational."

Chevron U.S.A., 544 U.S. at 542; see also Kentner v. City ofSanibel, 750 F.3d
1274, 1280-81 (11th Cir. 2014), cert, denied, 135 S. Ct. 950(2015); Samson v.

City ofBainbridge Island, 683 F.3d 1051, 1058 (9th Cir.), cert, denied, 568 U.S.
1041 (2012). This test corresponds to rational basis review. In addition, the use of

property has not been recognized as a fundamental right for substantive due

process purposes. Therefore, the standard that applies to the plaintiffs' state

substantive due process challenge to the Fair Chance Housing Ordinance is rational

basis review.


       1.     The "unduly oppressive" test is no longer interpreted as requiring
              heightened scrutiny

       The plaintiffs correctly point out that the United States Supreme Court has

never explicitly overruled the "unduly oppressive" language that originated in

Lawton and was repeated in Goldblatt. However, the plaintiffs fail to recognize

that the United States Supreme Court does not interpret this language as requiring

heightened scrutiny. To the contrary, the United States Supreme Court has made it

clear in its 2005 Chevron U.S.A. decision that Lawton and Goldblatt should be


                                            12
Yim et al. v. City ofSeattle, No. 96817-9


interpreted as applying a deferential standard that corresponds to rational basis

review.



       The reason Goldblatt may appear to require heightened scrutiny is that

Goldblatt was decided during a period of"doctrinal blurring that has occurred

between due process and regulatory takings." Orion Corp., 109 Wash. 2d at 647. A

"regulatory taking" occurs when a govermnent restriction on the use of private

property is so onerous that the regulation amounts to "a de facto exercise of

eminent domain requiring just compensation." Id. at 645. For many years, United

States Supreme Court cases did not clearly differentiate between the tests for

determining (1) when a regulation is so burdensome that it effectively takes private

property and (2) when a regulation arbitrarily interferes with the use of property in

violation of substantive due process. See Chevron U.S.A., 544 U.S. at 541-42.

       Goldblatt was one such case. Its "unduly oppressive" test, which asks who

must bear the economic burden of a regulation, Amunrud, 158 Wash. 2d at 226 n.5,

reflects concerns implicated by the takings clause, such as "the magnitude or

character ofthe burden a particular regulation imposes upon private property

rights" and "how any regulatory burden is distributed among property owners."

Chevron U.S.A., 544 U.S. at 542. It does not reflect the core concern of

substantive due process, which is "whether a regulation of private property is

effective in achieving some legitimate public purpose." Id.



                                            13
Yim et al. v. City ofSeattle, No. 96817-9


       While Goldblatt "does appear to assume that the inquiries are the same" for

both regulatory takings and substantive due process claims, the United States

Supreme Court has recognized that "that assumption is inconsistent with the

formulations of our later cases." Nollan v. Cal Coastal Comm'n,483 U.S. 825,

834 n.3, 107 S. Ct. 3141, 97 L. Ed. 2d 677(1987). As such, Goldblatt hsis been

cited most often for takings principles, not due process principles. E.g., Lucas v.

S.C. Coastal Council, 505 U.S. 1003, 1022, 112 S. Ct. 2886, 120 L. Ed. 2d 798

(1992); Keystone Bituminous Coal Ass'n v. DeBenedictis, 480 U.S. 470, 490, 107
S. Ct. 1232, 94 L. Ed. 2d 472(1987); Penn Cent. Transp. Co. v. New York City,

438 U.S. 104, 124-27, 98 S. Ct. 2646, 57 L. Ed. 2d 631 (1978).

       To the extent Goldblatt does appear to require heightened scrutiny of laws

regulating the use of property for substantive due process purposes, the United

States Supreme Court has clarified that it does not. Instead, Goldblatt has been

interpreted as "applying a deferential 'reasonableness' standard." Chevron U.S.A.,
544 U.S. at 541 (internal quotation marks omitted)(quoting and citing Goldblatt,
369 U.S. at 594-95; Lawton, 152 U.S. at 137). This deferential standard protects

against "arbitrary or irrational" restrictions on property use. Id. at 542; see also id.

at 548 (Kennedy, J., concurring).

       The "arbitrary or irrational" standard is not heightened scrutiny. It

coiTesponds to rational basis review, which requires only that "the challenged law



                                            14
Yim et al. v. City ofSeattle, No. 96817-9


must be rationally related to a legitimate state interest." Amunrud, 158 Wash. 2d at

222. The plaintiffs do not cite, and we cannot find, any ^ost-Chevron U.S.A.

decision in which the United States Supreme Court has held the "unduly

oppressive" test requires heightened scrutiny in substantive due process challenges

to laws regulating the use of property.

       As we have already held,"[t]hat a statute is unduly oppressive is not a

ground to overturn it under the due process clause." Salstrom's Vehicles, Inc. v.

Dep't ofMotor Vehicles, 87 Wash. 2d 686, 693, 555 P.2d 1361 (1976). Today, we

reaffirm that holding and clarify that the "unduly oppressive" test recited in many

of our cases can no longer be interpreted as requiring heightened scrutiny in

substantive due process challenges to laws regulating the use of property.

       2.     The "substantially advances" test has been rejected and the
              "substantial relation" test is no longer interpreted as requiring
              heightened scrutiny

       As an alternative to the "unduly oppressive" test, the plaintiffs contend that

laws regulating the use of property must be scrutinized in accordance with the

"substantially advances" test, which the plaintiffs characterize as "a form of

heightened scrutiny that closely mirrors this Court's understanding of the unduly

oppressive test." Pis.' Resp. Br. at 38. We disagree. Since at least 1934, federal

law has required only deferential rational basis review.




                                            15
Yim et al. v. City ofSeattle, No. 96817-9


       The plaintiffs point to the United States Supreme Court's 2005 decision in

Chevron U.S.A. to argue that a heightened "substantially advances" test is required.

However, Chevron U.S.A. actually states "that the 'substantially advances' formula

was derivedfrom due process" and holds "that it has no proper place in our takings

jurisprudence." 544 U.S. at 540(emphasis added). Chevron U.S.A. does not hold

that a heightened "substantially advances" test reflects current federal substantive

due process law, and it clearly does not.

       The "substantially advances" test was set forth in a takings case, Agins v.

City ofTiburon, 447 U.S. 255, 260, 100 S. Ct. 2138, 65 L. Ed. 2d 106 (1980).

However, the test was derived from two Lochner-Qved substantive due process

cases, Nectow v. City ofCambridge, 277 U.S. 183, 48 S. Ct. 447, 72 L. Ed. 842

(1928), and Village ofEuclid v. Ambler Realty Co., 212 U.S. 365, 47 S. Ct. 114, 71
L. Ed. 303 (1926). Both                O-nd Ambler Realty Co. do state that zoning

regulations must have a ^''substantial relation to the public health, the public

morals, the public safety or the public welfare in its proper sense.'" Nectow, 211
U.S. at 187-88 (emphasis added)(quoting Ambler Realty Co., 212 U.S. at 395).

Nevertheless, both cases also state that a regulation fails this test only if it "'has no

foundation in reason and is a mere arbitrary or irrational exercise of power.'" Id.



      ^ Lochner v. New York, 198 U.S. 45, 25 S. Ct. 539,49 L. Ed. 937(1905), abrogated by
W. Coast Hotel Co. v. Parrish, 300 U.S. 379, 57 S. Ct. 578, 81 L. Ed. 703 (1937).

                                              16
Yim et al v. City ofSeattle, No. 96817-9


at 187(emphasis added){o^uoimg Amhler Realty Co., 112 U.S. at 395). This

language is arguably contradictory, as the "substantial relation" test may appear to

require heightened scrutiny, while the "arbitrary or irrational" test suggests that

deferential rational basis review applies. However, any confusion has long since

been resolved because the United States Supreme Court does not interpret the

"substantial relation" test as requiring heightened scrutiny.

       Since at least 1934, the United States Supreme Court has recognized that

"the use of property and the making of contracts are normally matters of private

and not of public concern," but "[ejqually fundamental with the private right is that

of the public to regulate it in the common interest." Nebbia v. New York, 291 U.S.
502, 523, 54 S. Ct. 505, 78 L. Ed. 940 (1934). Laws regulating the use of property

are therefore not subject to heightened scrutiny:

              The doctrine that prevailed in Lochner . . . and like cases—^that
       due process authorizes courts to hold laws unconstitutional when they
       believe the legislature has acted unwisely—has long since been
       discarded. We have returned to the original constitutional proposition
      that courts do not substitute their social and economic beliefs for the
      judgment of legislative bodies, who are elected to pass laws.

Ferguson v. Skrupa, 372 U.S. 726, 730, 83 S. Ct. 1028, 10 L. Ed. 2d 93 (1963); see

also Greater Chi. Combine & Ctr., Inc. v. City ofChicago, 431 F.3d 1065, 1071

(7th Cir. 2005)("[0]ur precedent has routinely applied [Ambler Realty Co.] as a

rational basis rule for substantive due process and equal protection challenges to

municipal ordinances.").


                                           17
Yim et al. v. City ofSeattle, No. 96817-9


       Thus, according to current United States Supreme Court precedent, a law

that regulates the use of property violates substantive due process only if it "fails to

serve any legitimate governmental objective," making it "arbitrary or irrational."

Chevron U.S.A., 544 U.S. at 542. Even where a law restricts the use of private

property,"ordinances are 'presumed valid, and this presumption is overcome only

by a clear showing of arbitrariness and irrationality.'" Samson,683 F.3d at 1058

(quoting Kawaoka v. City ofArroyo Grande, 17 F.3d 1227, 1234 (9th Cir. 1994));

see also Kentner, 750 F.3d at 1280-81.

       As noted above, this test corresponds to rational basis review, which requires

only that "the challenged law must be rationally related to a legitimate state

interest." Amunrud, 158 Wash. 2d at 222. The plaintiffs do not cite, and we cannot

find, any post-C/ievro^ U.S.A. decision in which the United States Supreme Court

has held the "substantial relation" or "substantially advances" tests require

heightened scrutiny in substantive due process challenges to laws regulating the

use of property. To the contrary, as recently as 2017,the United States Supreme

Court reiterated "that the test articulated in Agins—that regulation effects a taking

if it 'does not substantially advance legitimate state interests'—was improper

because it invited courts to engage in heightened review ofthe effectiveness of

government regulation." Murrv. Wisconsin, 582 U.S. 137 S. Ct. 1933, 1947,




                                            18
Yim et al. v. City ofSeattle, No. 96817-9


198 L. Ed. 2d 497(2017)(emphasis added)(internal quotation marks omitted)

(quoting Chevron U.S.A., 544 U.S. at 540).

       3.     The use of property is not recognized as a fundamental right for
              substantive due process purposes

       Finally, the plaintiffs argue that heightened scrutiny is required because the

"fundamental attribute[s] of property" are recognized as "fundamental right[s]" for

substantive due process purposes—not so fundamental as to require strict scrutiny,

but fundamental enough to require "some form of intermediate scrutiny." Pis.'

Resp. Br. at 31, 39. None of the cases the plaintiffs cite could fairly be read to

make such a holding.

       Without question, the federal due process clauses do require "heightened

protection against government interference with certain fundamental rights and

liberty interests." Washington v. Glucksberg, 521 U.S. 702, 720, 117 S. Ct. 2258,

138 L. Ed. 2d 772(1997). However, our Court of Appeals recently held that the

use of property is not a fundamental right for substantive due process purposes:

"Just as the right to pursue a particular profession is not a fundamental right but is

a right that is nevertheless subject to reasonable government regulation, so, for

substantive due process purposes, is the right to use one's property." Olympic

Stewardship Found, v. Envt'l & Land Use Hr'gs Office, 199 Wash. App. 668, 720-

21, 399 P.3d 562(2017)(citation omitted){UWmg Amunrud, 158 Wash. 2d at 220),




                                            19
Yimetal. v. City ofSeattle,Ylo. 96^11-9


review denied, 189 Wash. 2d 1040, cert, denied, 139 S. Ct. 81 (2018). Both this court

and the United States Supreme Court declined to review this holding.

        Nevertheless, the plaintiffs contend Olympic Stewardship was incorrect,

relying on cases from this court and the United States Supreme Court that discuss

the importance of property rights, primarily in the context of takings cases. See

Pis.' Resp. Br. at 2, 16-17, 31, 39; Pis.' Second Statement of Additional Auth.^

We do not question that property rights are important. However, as noted above,

the United States Supreme Court has also made it clear that takings claims and

substantive due process claims are different matters involving different

considerations. Chevron U.S.A., 544 U.S. at 541-42. None of the cases cited by

the plaintiffs actually addresses the question of whether the use of property is a

fundamental right for substantive due process purposes, and they certainly do not

make such a holding.




        ^ Citing Knickv. Township ofScott, 588 U.S.     , 139 S. Ct. 2162, 204 L. Ed. 2d 558
(2019)(takings); Nollan, 483 U.S. at 833 (takings); Kaiser Aetna v. United States, 444 U.S. 164,
179-80, 100 S. Ct. 383, 62 L. Ed, 2d 332(1979)(takings); Fuentes v. Shevin, 407 U.S. 67, 81, 92
S. Ct. 1983, 32 L. Ed. 2d 556 (1972)(procedural due process); McCoy v. Union ElevatedR.R.
Co., 247 U.S. 354, 365, 38 S. Ct. 504, 62 L. Ed. 1156(1918)(just compensation); City of
Bremerton v. Widell, 146 Wash. 2d 561, 572, 51 P.3d 733 (2002)(criminal trespass); Mfd. Hons.
Cmtys. of Wash. v. State, 142 Wash. 2d 347, 363-65, 13 P.3d 183 (2000)(plurality opinion)
(takings); Guimont v. Clarke, 121 Wash. 2d 586, 595, 854 P.2d 1 (1993)(takings); City ofDes
Moines v. Gray Bus., LLC, 130 Wash. App. 600, 613-14, 124 P.3d 324 (2005)(takings); State
Farm Fire & Cas. Co. v. English Cove Assocs., 121 Wash. App. 358, 365, 88 P.3d 986 (2004)
(insurance contract interpretation).


                                              20
Yim et al. v. City ofSeattle, No. 96817-9


       The plaintiffs also cite many cases from this court and the United States

Supreme Court applying the "substantial relation" or "unduly oppressive" tests as

evidence that the use of property is a fundamental right. Pis.' Resp. Br. at 2-3, IS

IS, 17-22, 32, 37-39; Pis.' Statement of Additional Auths. at 14-15.^ However, as

discussed above, both tests are now interpreted as deferential standards

corresponding to rational basis review. Therefore, the application of these tests




       ® Citing PruneyardShopping Ctr. v. Robins, 447 U.S. 74, 85, 100 S. Ct. 2035, 64 L. Ed.
2d 741 (1980)(substantial relation); Moore v. City ofEast Cleveland, 431 U.S. 494, 498 n.6, 97
S. Ct. 1932, 52 L. Ed. 2d 531 (1977)(plurality opinion)(substantial relation); Goldblatt, 369
U.S. at 594-95 (unduly oppressive); Wash, ex rel. Seattle Title Tr. Co. v. Roberge, 278 U.S. 116,
121, 49 S. Ct. 50, 73 L. Ed. 210(1928)(substantial relation); Nectow, 111 U.S. at 187-88
(substantial relation); Ambler Realty Co., 212 U.S. at 395 (substantial relation); Thomas Ciisack
Co. V. City ofChicago, 242 U.S. 526, 531, 37 S. Ct. 190, 61 L. Ed. 472(1917)(substantial
relation); Chi., Burlington & Quincy Ry. Co. v. Illinois, 200 U.S. 561, 593, 26 S. Ct. 341, 50 L.
Ed. 596(1906)(substantial relation); Jacobson v. Massachusetts, 197 U.S. 11, 31, 25 S. Ct. 358,
49 L. Ed. 643 (1905)(substantial relation); Minnesota v. Barber, 136 U.S. 313, 320, 10 S. Ct.
862, 34 L. Ed. 455 (1890)(substantial relation); Tiffany Family Tr. Corp., 155 Wash. 2d 225
(unduly oppressive); Viking Props., Inc. v. Holm, 155 Wash. 2d 112, 118 P.3d 322(2005)(unduly
oppressive); Willoughby v. Dep't ofLabor & Indus., 147 Wash. 2d 725, 733, 57 P.3d 611 (2002)
(unduly oppressive);         Inc. v. Dep't ofEcology, 145 Wash. 2d 750, 762, 43 P.3d 471 (2002)
(unduly oppressive); Christianson v. Snohomish Health Dist., 133 Wash. 2d 647, 661, 672 n.l 1,
946 P.2d 768 (1997)(unduly oppressive); Sintra, Inc. v. City ofSeattle, 131 Wash. 2d 640, 935
P.2d 555 (1997)(unduly oppressive); Rivett v. City ofTacoma, 123 Wash. 2d 573, 580-81, 870 P.2d
299(1994)(unduly oppressive); Margola Assocs. v. City ofSeattle, 121 Wash. 2d 625, 649-50, 854
P.2d 23 (1993)(unduly oppressive); Guimont, 121 Wn.2d at 609(unduly oppressive); Robinson
V. City ofSeattle, 119 Wash. 2d 34, 55, 830 P.2d 318 (1992)(unduly oppressive); Presbytery, 114
Wash. 2d at 330-31 (unduly oppressive); Orion Corp., 109 Wash. 2d at 646-47(unduly oppressive);
 W. Main Assocs. v. City ofBellevue, 106 Wash. 2d 47, 52, 720 P.2d 782(1986)(unduly
oppressive); Cougar Bus. Owners Ass'n v. State, 91 Wash. 2d 466, 477, 647 P.2d 481 (1982)
(unduly oppressive); State ex rel. Rhodes v. Cook, 12 Wash. 2d 436, 439, 433 P.2d 677(1967)
("The test when lawful activity upon private property is involved has been said to be more
stringent."); Remington Arms Co., 55 Wash. 2d at 5 ('"clear, real, and substantial connection'"
required (quoting 16 C.J.S. Constitutional Law § 195 (1956))); City ofSeattle v. Ford, 144
Wash. 107, 111, 115, 257 P. 243 (1927)(holding regulation at issue went'"beyond what is
necessary'" and was "excessive"(quoting 1 Christopher G. Tiedeman,State and Federal
Control of Persons and Property 5(1900))).


                                               21
Yim et al. v. City ofSeattle, No. 96817-9


does not indicate that the use of property is a fundamental right for substantive due

process purposes.


       In sum, the "unduly oppressive" test recited in our precedent can no longer

be interpreted as requiring heightened scrutiny because its legal underpinnings

have disappeared. The plaintiffs also do not show that laws regulating the use of

property must be subject to heightened scrutiny as a matter of current federal law

or that the use of property is a fundamental right for substantive due process

purposes. Therefore, in answer to the third certified question, we hold that rational

basis review applies to the plaintiffs' state substantive due process challenge to the

Fair Chance Housing Ordinance.

                                       CONCLUSION


       Based on the foregoing, we answer the certified questions as follows: Unless

and until this court recognizes a principled basis for adopting heightened

protections as matter ofindependent state law, state substantive due process claims

are subject to the same standards as federal substantive due process claims. The

same is true of state substantive due process claims involving land use regulations

and other laws regulating the use of property. Therefore, the standard applicable to

the plaintiffs' state substantive due process challenge to the Fair Chance Housing

Ordinance is rational basis review.




                                            22
Yim, el al, v. City ofSeattle, No. 96817-9




WE CONCUR:




                                                  /1/
                                                          ff
                                                          V




                                                              r

                                                        AU^ lex
                                                                  ^




                                             23
Yim et al. v. City ofSeattle, No. 96817-9


                                            APPENDIX


       The following is a nonexclusive list of Washington Supreme Court cases

that may no longer be interpreted as requiring heightened scrutiny in article I,

section 3 substantive due process challenges to laws regulating the use of property:

Abbey Rd. Grp., LLC v. City ofBonney Lake, 167 Wash. 2d 242, 218 P.3d 180(2009)
(plurality opinion)
Allen V. CityofBellingham, 95 Wash. 12, 163 P. 18 (1917)
Amunrudv. Bd. ofAppeals, 158 Wash. 2d 208, 143 P.3d 571 (2006)
Asarco, Inc. v. Dep't ofEcology, 145 Wash. 2d 750, 43 P.3d 471 (2002)
Biggers v. City ofBainbridge Island, 162 Wash. 2d 683, 169 P.3d 14(2007)(plurality
opinion)
Brown v. City ofSeattle, 150 Wash. 203, 272 P. 517, 278 P. 1072(1928)
Christianson v. Snohomish Health Dist., 133 Wash. 2d 647, 946 P.2d 768 (1997)
City of Olympia v. Mann, 1 Wash. 389, 25 P. 337(1890)
City ofSeattle v. Ford, 144 Wash. 107, 257 P. 243 (1927)
City ofSeattle v. Montana, 129 Wash. 2d 583, 919 P.2d 1218 (1996)(plurality
opinion)
City ofSeattle v. Proctor, 183 Wash. 293, 48 P.2d 238 (1935)
City ofSeattle v. Ross, 54 Wash. 2d 655, 344 P.2d 216(1959)
City ofSpokane v. Latham, 181 Wash. 161, 42 P.2d 427(1935)
Convention Ctr. Coal. v. City ofSeattle, 107 Wash. 2d 370, 730 P.2d 636(1986)
Cougar Bus. Owners Ass'n v. State, 97 Wn.2d 466,647 P.2d 481 (1982)
Covell V. City ofSeattle, 127 Wash. 2d 874, 905 P.2d 324(1995)
Crane Towing, Inc. v. Gorton, 89 Wash. 2d 161, 570 P.2d 428(1977)
Duckworth v. City ofBonney Lake, 91 Wash. 2d 19, 586 P.2d 860(1978)
Ellestad v. Swayze, 15 Wash. 2d 281, 130 P.2d 349(1942)
Erickson 123 Wash. 2d 864, 872 P.2d 1090(1994)
Guimontv. Clarke, 121 Wash. 2d 586, 854 P.2d 1 (1993)
Hass V. City ofKirkland, 78 Wash. 2d 929, 481 P.2d 9(1971)
Mauser v. Arness, 44 Wash. 2d 358, 267 P.2d 691 (1954)
Homes Unlimited, Inc. v. City ofSeattle, 90 Wash. 2d 154, 579 P.2d 1331 (1978)
Horney v. Giering, 132 Wash. 555, 231 P. 958 (1925)
Isla Verde Int'l Holdings, Inc. v. City ofCamas, 146 Wash. 2d 740, 49 P.3d 867
(2002)
Lend v. City ofSeattle, 63 Wash. 2d 664, 388 P.2d 926(1964)
Lutz V. City ofLongview, 83 Wash. 2d 566, 520 P.2d 1374(1974)


                                               24
Yim et al. v. City ofSeattle, No. 96817-9


Manos v. City ofSeattle, 173 Wash. 662, 24 P.2d 91 (1933)
Margala Assacs. v. City ofSeattle, 121 Wash. 2d 625, 854 P.2d 23(1993)
Markham Advert. Co. v. State, 73 Wash. 2d 405, 439 P.2d 248(1968)
Maytown Sand & Gravel, LLC v. Thurston County, 191 Wash. 2d 392, 423 P.3d 223
(2018)
McNaughton v. Boeing, 68 Wash. 2d 659, 414 P.2d 778(1966)
Myrickv. Ed. ofPierce County Comm'rs, 102 Wash. 2d 698, 677 P.2d 140, 687 P.2d
1152(1984)
Orion Corp. v. State, 109 Wash. 2d 621, 747 P.2d 1062(1987)
Patton V. City ofBellingham, 179 Wash. 566, 38 P.2d 364(1934)
Presbytery ofSeattle v. King County, 114 Wash. 2d 320, 787 P.2d 907(1990)
Pagan v. City ofSeattle, 58 Wash. 2d 779, 364 P.2d 916(1961)
Remington Arms Co. v. Skaggs, 55 Wash. 2d 1, 345 P.2d 1085 (1959)
Rivett V. City ofTacoma, 123 Wash. 2d 573, 870 P.2d 299(1994)
Robinson V. City ofSeattle, 119 Wash. 2d 34, 830P.2d318(1992)
Sintra, Inc. v. City ofSeattle, 131 Wash. 2d 640, 935 P.2d 555 (1997)
Sintra, Inc. v. City ofSeattle, 119 Wash. 2d 1, 829 P.2d 765 (1992)
State ex rel. Brislawn v. Meath, 84 Wash. 302, 147 P. 11 (1915)
State ex rel. Faulkv. CSG Job Ctr., 117 Wash. 2d 493, 816 P.2d 725 (1991)
State ex rel. Modern Lumber & Millwork Co. v. MacDuff, 161 Wash. 600, 297 P.
733 (1931)
State ex rel. Rhodes v. Cook, 72 Wash. 2d 436, 433 P.2d 677(1967)
State ex rel. Spokane Int'I Ry. Co. v. Kuykendall, 128 Wash. 88, 222 P. 211 (1924)
State ex rel. Warner v. Hayes Inv. Corp., 13 Wash. 2d 306, 125 P.2d 262(1942)
State V. Bowen & Co., 86 Wash. 23, 149 P. 330(1915)
State V. Conifer Enters., Inc., 82 Wash. 2d 94, 508 P.2d 149(1973)
State V. Fabbri, 98 Wash. 207, 167 P. 133 (1917)
State V. Van Vlack, 101 Wash. 503, 172 P. 563 (1918)
Tiffany Family Tr. Corp. v. City ofKent, 155 Wn.2d225, 119 P.3d 325 (2005)
Town ofWoodway v. Snohomish County, 180 Wash. 2d 165, 322 P.3d 1219(2014)
Valley View Indus. Park v. City ofRedmond, 107 Wash. 2d 621, 733 P.2d 182(1987)
Viking Props., Inc. v. Holm, 155 Wash. 2d 112, 118 P.3d 322(2005)
Wash. Kelpers Ass'n v. State, 81 Wash. 2d 410, 502 P.2d 1170(1972)
Weden v. San Juan County, 135 Wash. 2d 678, 958 P.2d 273 (1998)
W. Main Assocs. v. City ofBellevue, 106 Wash. 2d 47, 720 P.2d 782(1986)
Willoughby V. Dep't ofLabor & Indus., 147 Wash. 2d 725, 57P.3d611 (2002)




                                            25
 Yim et al. v. City ofSeattle
(Stephens, J., concurring in part and dissenting in part)




                                       96817-9




      STEPHENS, J. (concurring in part, dissenting in part)—I agree with the

majority's answers to the first two certified questions, but I write separately because

the third certified question does not involve a matter ofstate law and is therefore not

appropriately before this court.

      "[Cjertified questions should be confined to uncertain questions of state law."

City ofHouston v. Hill, 482 U.S. 451, 471 n.23, 107 S. Ct. 2502, 96 L. Ed. 2d 398

(1987) (citing 17 Charles Alan Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice and Procedure § 4248 (1978)). Any federal court

may certify a "question oflocal law"to this court,RCW 2.60.020,but "[t]he decision

whether to answer a certified question . . . is within [our] discretion," Broad v.

Mannesmann Anlagenbau, AG, 141 Wash. 2d 670, 676, 10 P.3d 371 (2000)(citing

Hoffman v. Regence Blue Shield, 140 Wash. 2d 121, 128, 991 P.2d 77 (2000); RAP

16.16(a)). At times, we have "declined to answer certified questions where ... any
 Yim etal. v. City ofSeattle, 96817-9
(Stephens, J., concurring in part and dissenting in part)



attempt to answer would be improvident." United States v. Hoffman, 154 Wash. 2d

730, 748, 116 P.3d 999(2005)(citing Hoffman, 140 Wash. 2d at 128).

       Here, the district court asks us(1) what standard of scrutiny generally applies

to a substantive due process claim under the Washington Constitution,(2) whether

that same standard of scrutiny applies to substantive due process claims involving

land use regulations, and(3) what standard of scrutiny should be applied to Seattle's

Fair Chance Housing Ordinance, chapter 14.09 Seattle Municipal Code. See Order,

No. C18-0736-JCC, at 2-3 (W.D. Wash. Feb. 5, 2019). As the majority cogently

explains in response to the first two certified questions, the standard of scrutiny

applicable to substantive due process claims under the Washington Constitution is

identical to the standard applicable to such claims under the federal constitution. But

then, despite recognizing that "the parties' primary dispute [under the third certified

question] is the minimum level of scrutiny required by the federal due process

clauses," the majority provides a fairly encompassing analysis offederal substantive

due process precedent and proposes a conclusion under "current federal law."

Majority at 11-12.

       The majority justifies its decision to answer a question of federal law by

claiming "it is necessary to provide complete answers to the certified questions in

this case." Id. at 11 (citing Broad, 141 Wash. 2d at 676). But "certified questions


                                            -2-
 Yim et al. v. City ofSeattle, 96817-9
(Stephens, J., concurring in part and dissenting in part)



should be confined to uncertain questions of state law." Hill, 482 U.S. at 471 n.23.

There is nothing to be gained by offering the district court our interpretation of

federal law, when that court must make its own decision and will undoubtedly

consider further arguments from the parties about whether our (nonbinding)

interpretation is right or wrong. Moreover, there is no requirement for us to provide

complete—or, indeed, any—answers to certified questions. See Broad, 141 Wash. 2d

at 676("The decision whether to answer a certified question pursuant to chapter 2.60

RCW is within the discretion ofthe court."(citing Hoffman, 140 Wash. 2d at 128; RAP

16.16(a))). We frequently limit certified questions, change them, or simply decline

to answer—and that is when state law questions are presented. We have all the more

reason to decline to answer a question that requires interpretation ofuncertain federal

law.


       I would decline to answer the third certified question here and accordingly

dissent from that portion ofthe majority's opinion.




                                            -3-
Yim, et al. v. City ofSeattle, 96817-9
(Stephens, J., concurring in part and dissenting in part)




                                             -4-